DYK, Circuit Judge.

ORDER

The United States moves to summarily affirm the Court of Federal Claims’ judgment dismissing the complaint filed by Tieshaun Simmons et al. (Simmons). Simmons has not responded.
Simmons filed a complaint in the Court of Federal Claims against the State of *989New York, seeking damages based on the conduct of a prison nurse in a New York penitentiary. The Court of Federal Claims dismissed the complaint for lack of jurisdiction, noting that the complaint “failed to make any allegations against the United States whatsoever.” Each of the plaintiffs appealed.
The United States argues that the Court of Federal Claims’ judgment should be summarily affirmed. Simmons has not responded to the motion. The Court of Federal Claims correctly held that it lacks jurisdiction over claims against a state. See 28 U.S.C. § 1491(a)(1). Summary disposition of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir. 1994). In the present cases, it is clear that summary disposition is warranted. The complaint is not within the jurisdiction of the Court of Federal Claims'.
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion for summary affirmance is granted.
(2) All sides shall bear their own costs.
(3) The revised official caption is reflected above.